Citation Nr: 1113641	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for disability resulting from VA treatment for multiple sclerosis, including hepatitis C, a back disability, mouth infections, and medication side effects.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified via videoconference before a Veterans Law Judge in October 2009.  A written transcript of that hearing has been added to the record.  

This appeal was initially presented to the Board in January 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran's claimed disabilities of hepatitis C, a back disability, mouth infections, and medication side effects did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing compensation benefits under 38 U.S.C.A. § 1151 for hepatitis C, a back disability, mouth infections, and other side effects of medication claimed to be the result of VA treatment of multiple sclerosis are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2006, April 2007, March 2010, and August 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the April 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in June 2006, prior to the November 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April and May 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In October 2009, the Veteran was afforded the opportunity to testify via video before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for disability, including hepatitis C, a back disability, mouth infections, and medication side effects, allegedly resulting from a misdiagnosis of multiple sclerosis as a result of VA medical care.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Prior to the initiation of this appeal, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, to include the present claim, received in April 2006.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 3.361).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

In the present case, the Veteran alleges VA erred in misdiagnosing multiple sclerosis, indicating such a diagnosis was warranted when in fact he did not have this disorder.  Nevertheless, he was given medication by VA for multiple sclerosis, which adversely affected his physical well-being in several ways, by his account.  The Veteran specifically contends a Dr. Bryan first diagnosed multiple sclerosis in the early 1990s, and treated him for many years thereafter.  Although the Veteran suggests Dr. Bryan was a VA physician, he appears to have been, according to the record, a private physician.  A September 1993 statement from Dr. Bryan reflects findings of a wide variety of symptoms reported by the Veteran, including headaches, neck and back pain, confusion, and other constitutional symptoms.  An MRI scan of the Veteran's brain revealed multiple demylinating plaques, suggestive of, but not diagnostic of, multiple sclerosis.  In a February 2003 statement to VA, Dr. Bryan stated he had treated the Veteran since 1992 for multiple sclerosis.  Private medical treatment evidence following military service indicates a variety of diagnoses, including bipolar disorder and alcohol abuse.  Multiple sclerosis was also suspected, beginning in approximately 1991.  An April 1994 cerebral CT scan indicated prominent ventricles but no definite changes indicative of hydrocephalus.  Areas of increased signal intensity in the periventricular white matter were indicative of a demylinating process, such as multiple sclerosis.  

Also received was an August 1994 letter from a private neurologist, Dr. D.E.B., who examined the Veteran at the request of Dr. Bryan.  Dr. B., after full examination of the Veteran, found "minimum evidence at the present time to support a diagnosis of multiple sclerosis."  Dr. B. suggested other etiologies for the Veteran's symptoms needed to be explored.  

The Veteran first sought VA care in approximately May 1999.  He reported a history of a diagnosis of multiple sclerosis, which was being treated by a Dr. Bryan.  A November 1999 VA MRI study of the Veteran's head indicated mild diffuse atrophy, with bilateral periventricular lesions consistent with a diagnosis of a demylinating disease such as multiple sclerosis.  According to an April 2004 clinical notation, the Veteran had another MRI of the brain which demonstrated deep white matter changes and periventricular nonenhancing lesions typical of multiple sclerosis, or possible communicating hydrocephalous.  A VA neurologist stated in January 2005, however, that the Veteran "did not have any definite multiple sclerosis," according to the examiner's assessment.  

At his October 2009 video hearing, the Veteran stated he was initially misdiagnosed with multiple sclerosis by Dr. Bryan in the early 1990's, and all the medications he was given by his private and VA physicians for his multiple sclerosis.  The Veteran contends this medication adversely affected his physical health and well-being, as it was not appropriate for his true diagnosis of hydrocephalus.  

A series of VA medical examinations was afforded the Veteran in April and May 2010, to determine if any of the Veteran's current claimed disabilities resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Examinations included dental, orthopedic, and psychiatric evaluations.  The Veteran was noted to be claiming entitlement to compensation for hepatitis C, a back disability, mouth infections, and other side effects of medication.  After examining the Veteran and reviewing his claims file, the various VA examiners found no evidence that hepatitis C, a back disability, mouth infections, or medication side effects were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  In the words of one examiner, although the Veteran's prior diagnoses were "debatable" based on the conflicting examination and test results, his care was nevertheless "appropriate for this possible diagnosis" and did not appear to be negligent.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for alleged residuals of a misdiagnosis of multiple sclerosis.  The Board concedes that according to the medical evidence, the Veteran's past diagnoses of multiple sclerosis were questionable, given test results and other evidence both for and against such a diagnosis.  Nevertheless, the April and May 2010 VA examination reports indicate no current disabilities claimed by the Veteran are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the Veteran medical care.  As noted above, multiple sclerosis was first diagnosed by Dr. Bryan, in 1992.  Although the Veteran suggests otherwise, Dr. Bryan was a private, not VA, physician, and any misdiagnosis by him would not warrant the award of 38 U.S.C.A. § 1151 benefits.  Additionally, VA medical care providers performed independent diagnostic testing, such as the aforementioned November 1999 MRI study, to verify the Veteran's reported diagnosis of multiple sclerosis.  According to the April and May 2010 VA examination reports, the Veteran does not have a current disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Therefore, in the absence of competent evidence to the contrary, his compensation claim under 38 U.S.C.A. § 1151 for hepatitis C, a back disability, mouth infections, and other side effects of medication must be denied.  

In his written statements to the Board, the Veteran contends his current disabilities are the result of improper medication, misdiagnosis, and other negligent treatment administered by VA to the Veteran.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for VA compensation by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Multiple sclerosis, neurological disabilities, and the effects of medications are however complex matters which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C, a back disability, mouth infections, and other side effects of medication allegedly resulting from a misdiagnosis of multiple sclerosis.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for hepatitis C, a back disability, mouth infections, and other medication side effects resulting from a misdiagnosis of multiple sclerosis is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


